WOOD, J., (after stating the facts). A municipal corporation has no powers except those expressly conferred by the Legislature, and those necessarily or fairly implied as incident to or essential for the attainment of the purposes expressly declared. Willis v. City of Fort Smith, 121 Ark. 606; Bain v. Fort Smith Light & Traction Co., 116 Ark. 125, 134; Morrilton Waterworks Imp. Dist. v. Earl, 71 Ark. 4. In Willis v. City of Fort Smith, supra, we said: ‘‘ The State has the right to regulate and control the use of motor vehicles except as it has granted such right to other governmental agencies, and it expressly recognizes in the motor vehicle law the exclusive right of municipal corporations to make and enforce rules and regulations for motor vehicles used for public hire.” The motor vehicle law referred to is act 134 of the acts of the General Assembly of 1911, page 94. The purpose of the act, as expressed in its title, is “to provide for the registration of motor vehicles, and uniform rules regulating the use of automobiles and other horseless conveyances upon the public streets, roads and highways of ■the State of Arkansas.” Section 13 of the act provides as follows: “No owner of a motor vehicle who shall have obtained a certificate from the Secretary of State, as here-inbefore provided, shall be required to obtain any other license or permits to use and operate the same, nor shall such owner be * * * excluded, or prohibited, or limited in the free use of his said motor vehicle, nor limited as to speed upon any public street, * * * nor be required to comply with other provisions or conditions as to the use of said motor vehicle except as in this act provided. ’ ’ Then follows a provision that nothing in the section shall be construed to apply to or include any speedway created and maintained by the local authority or any municipal corporation within the State. And a further provision that the local authorities having jurisdiction over public parks and boulevards connecting or pertaining thereto' shall not be prohibited from enforcing ordinances concerning the speed at which motor vehicles may be operated “within or upon such parks, highways or boulevards.” Then follows a provision conferring the power upon the local authorities having jurisdiction over cemeteries to exclude motor vehicles therefrom; and a further provision restricting the power of municipalities to limit the speed of motor vehicles except in the manner provided for in the act. And the section concludes as follows: “Provided, that nothing in this act shall be construed to affect the power of municipal corporations to make and enforce ordinances, rules and regulations affecting motor vehicles which are used within their limits for public hire. ’ ’ Counsel for appellant contend that the last paragraph above quoted confers upon appellant power to pass the ordinance under review. But when the whole act is considered, and especially the context of the above paragraph, as found in section 13, it is plain that the Legislature intended that municipal corporations should have the power to make and enforce ordinances, rules and regulations affecting motor vehicles which are used for public hire exclusively within the territorial limits of such corporations. It is equally plain, from the language of the whole section, taken in connection with the language of the last paragraph, that the Legislature did not intend by the language of the last paragraph to delegate to municipal corporations the power to make and enforce ordinances, rules and regulations affecting motor vehicles which are used only for traffic from points within the city to points without, and vice versa, or to and from points without the city limits, but passing through the city en route, and which are not at any time used for traffic between points within the city. Such is the effect of the holding of this court in McDonald v. City of Paragould, 120 Ark. 226, and the present case, in principle, is ruled by the decision in that case. In that case the city of Para-gould enacted an ordinance requiring every person owning an automobile “for the transportation of passengers for hire within the limits of the city of Paragould” to procure a license. McDonald resided in the city and kept an automobile upon which he had paid the State license and which he used in carrying passengers for hire from points within the city limits to points outside of the city. He at no time carried persons for hire from one point to another within the city limits. He was convicted for the refusal to pay the license required by the ordinance. In that case we said: ‘ ‘ The ordinance, properly construed, means only to require the owner or keeper of an automobile for' the transportation of passengers for hire within the limits of the city to pay the license fee, and, since the appellant did not keep or operate his automobile for the transportation of persons for hire from and to points within the city, he was not using it for the transportation of passengers for hire within the limits of the city, in violation of the ordinance. The terms of the ordinance are satisfied by holding that license taxes are to be imposed only by that municipality in which the business or occupation is carried on or conducted. Appellant’s business not being conducted within the city limits, a refusal to pay the license did not constitute a violation of the ordinance. ’ ’ The words “within the limits of the city” in the ordinance in that case followed the language of the statute. If we were correct in our construction of the ordinance in that case it necessarily follows that we are also correct in our construction of the statute in this case. The authority of municipal corporations to exercise powers beyond their territorial limits must be derived from some statute, either expressly conferring such powers or granting them by necessary implication. City of Coldwater v. Tucker, 36 Mich. 474; Pegg v. Columbus, 80 Ohio, 367; White Oak Coal Co. v. City of Manchester, 64 S. E. 944. Since the appellant had no authority to enact an ordinance broader than the terms of the statute, it follows that the ordinance requiring appellant to pay a license fee for the business conducted by him, as shown by the .pleadings and proof was invalid. Appellant relies upon Willis v. City of Fort Smith, supra, and upon Arkadelphia Lumber Co. v. Arkadelphia, 56 Ark. 350. In Willis v. City of Fort Smith, an attack was made upon the ordinance generally. The specific question as to whether the ordinance was invalid as to those operating motor vehicles both within and without the city limits was not raised nor decided. In Arkadelphia Lumber Co. v. Arkadelphia the court held that: “The right to operate a ferry over a stream (one of whose banks was situated in the town of Arkadelphia) was incident to and dependent upon the ownership of the banks on •which, the landing is made, and not on the possession or jurisdiction of the waters of the stream. The holding is predicated upon the fact ’that the western ' bank of Ouachita river, one of the landings was within the corporate limits of the city, and the right to levy the license tax was placed solely upon the power of the city under the statute to regulate ferries “within its boundaries.” The case is not in conflict, but in harmony with the present holding. Here the attempt is to construe the ordinance so as to give the city of Argenta the right to regulate motor vehicles for hire not exclusively within its boundaries. In addition to the cases cited in McDonald v. City of Paragould, supra, the following case, cited in appel-lee’s brief, towit, City of Cairo v. Adams Express Co., 54 Ill. App. 87, is in point, all of which cases show that our construction of the ordinance and the statute upon which it is based is sustained by excellent authority. The decree is therefore correct, and it is affirmed.